department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject carol p nachman special counsel cc dom fs fi p this field_service_advice is in response to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination field_service_advice issued to examination or appeals is advisory only and does not resolve service position on an issue or provide the final basis for closing a case this document is not to be relied upon or otherwise cited as precedent legend p year date date date x y z issues whether p is treated as a dealer_in_securities for purposes of sec_475 whether p properly elected out of the customer paper and negligible sales exceptions whether p complied with the identification rules of holding of revrul_97_39 1997_39_irb_4 whether p is required to value each security on an individual basis for purposes of sec_475 if p employs the mark to market method to value the securities debts at issue whether p can also potentially claim a bad_debt deduction under sec_166 whether the mark to market method overrides the specific_identification_method for bad_debts if p has marked down a debt and then subsequently recovers more of the debt than its remaining basis whether the amount in excess of basis should be included in ordinary_income conclusions p is properly treated as a dealer_in_securities for purposes of sec_475 for year and all subsequent years p properly elected out of the customer paper and negligible sales exemptions p complied with the identification rules of holding of revrul_97_ 1997_39_irb_4 p is not required to value each security on an individual basis for purposes of sec_475 in no circumstances should p be able to duplicate deductions under both sec_166 and sec_475 however prop sec_1 a -1 f which only applies to subsequent years provides that a taxpayer should be able to claim a bad_debt deduction under sec_166 even though it employs the mark to market method we conclude that the principle contained in these proposed_regulations should also apply to the years in question although the mark to market method is arguably similar to the bad_debt_reserve method which has been repealed nothing in sec_166 prevents the application of sec_475 to receivables the amount recovered in excess of basis should be included in ordinary_income assuming that p received a tax_benefit from the deduction in a prior year facts the facts are taken from your field_service_advice request and the materials submitted therewith petitioner p owns and operates acute care hospitals and nursing facilities as part of its business p extends credit to the purchasers of its goods and services at the time of the purchase in order to finance the purchase generating accounts_receivable on date on or before date p filed a form_3115 application_for change in accounting_method under sec_4 dollar_figure and dollar_figure of revproc_97_43 1997_39_irb_12 a statement attached to p’s provides as follows a p is electing under sec_1_475_c_-1 customer paper exception election and sec_1_475_c_-1 negligible sales exception election to be treated as a dealer_in_securities within the meaning of sec_475 and as such p will mark its securities as defined by sec_475 to market at the end of each tax_year b p does not currently mark its securities to market in accordance with sec_475 c in accordance with dollar_figure and dollar_figure of revproc_97_43 and sec_1_475_c_-1 and sec_1_475_c_-1 p hereby requests to be treated as a dealer_in_securities as defined by sec_475 and to mark its securities to market in accordance with sec_475 and d p’s overall_method_of_accounting is the accrual_method also attached to p’s is an identification statement under dollar_figure of revproc_97_43 also on date p filed an amended_return for year on its year amended_return p made an election under sec_1_475_c_-1 not to be governed by the exception for sellers of nonfinancial goods or services for year and all subsequent years this election required p to change its method_of_accounting for securities to the mark-to-market method under sec_475 on its year amended_return p claimed losses resulting from marking securities to market under sec_475 in valuing its securities accounts_receivable for purposes of sec_475 p relied on an appraisal prepared by an accounting firm a draft of the appraisal provided with the materials submitted with the field_service_advice request reflects that for year the net bad_debt write-offs based on percent of sales was x bad_debts and bad_debt write-offs were among the various factors considered by the accounting firm in valuing the accounts_receivable based on procedures facts assumptions employed in their analysis and certain limiting conditions the accounting firm recommended specific discounts for each accounts_receivable pool net of contractual allowances as of certain dates for the last day in year the accounting firm recommended a discount of y on date the service issued a statutory_notice_of_deficiency for year the notice contains four proposed adjustments the first concerns unreported income the service determined that p realized additional income from overpayments on patient accounts the second concerns p‘s bad_debt expense the service disallowed a portion of the deduction for bad_debts claimed on p’s return on the basis of p’s failure to substantiate the deduction in the amount claimed the third proposed_adjustment concerns p’s sec_475 claim the service determined that p is not entitled to an adjustment in the amount claimed on its amended_return for the following reasons p failed to make a valid election p failed to establish the securities that were eligible to be marked to market p failed to properly identify the securities that were acquired before the date of the election and p failed to properly compute the fair_market_value of the securities the fourth proposed_adjustment concerns an accuracy-related_penalty under sec_6662 on date p filed a petition in the united_states tax_court in its petition with respect to the unreported income issue p states that some of the alleged overpayments on patient accounts_receivable were merely credits reflected on p’s books to be charged against specific accounts_receivable when identified with the proper account in other cases p alleges the amounts represented overpayments required to be refunded to the payor thus precluding realization of income by p with respect to the bad_debt issue p states in its petition that it reasonably determined that dollar_figurez of accounts_receivable became worthless during year by applying appropriate factors to determine worthlessness using the specific_charge-off_method p states that these accounts_receivable include the amount disallowed by the service as a bad_debt deduction p states further that it has consistently applied the specific_charge-off_method of determining its bad_debts from year to year and has accounted for any recoveries of bad_debts as income with respect to p’s deduction under sec_475 p alleges in its petition as follows p originated trade receivables by the sale of nonfinancial goods and services and was entitled to be treated as a dealer_in_securities and to apply the mark to market rules with respect to customer paper under sec_475 and the regulations thereunder p timely filed form_3115 application_for change in accounting_method to request an accounting_method change to use the mark to market method for trade receivables under sec_475 and made a valid election out of the customer paper exception and the negligible sales exception in accordance with revproc_97_43 sec_1_475_c_-1 and sec_1 c - c and p properly identified and established the securities that were eligible to be marked to market law and analysis issues sec_475 generally requires a dealer_in_securities to account for its securities on a mark to market method_of_accounting sec_475 sec_475 defines a dealer_in_securities as a taxpayer who either regularly purchases securities from or sells securities to customers in the ordinary course of its trade_or_business or regularly offers to enter into assume offset assign or otherwise terminate positions in securities with customers in the ordinary course of a trade_or_business the term security includes a note bond debenture or other evidence_of_indebtedness sec_475 sec_1_475_c_-1 generally excludes from the dealer definition a taxpayer who would not be a dealer_in_securities but for its purchase and sale of debt instruments that are customer paper a debt_instrument is customer paper with respect to a person at a point in time if the person's principal activity is selling nonfinancial goods or providing nonfinancial services the debt_instrument was issued by a purchaser of the goods or services at the time of the purchase of those goods or services in order to finance the purchase and at all times since the debt_instrument was issued it has been held either by the person selling those goods or services or by a member of the same consolidated_group as that person sec_1_475_c_-1 under sec_1_475_c_-1 a taxpayer may elect to waive the customer paper exception the waiver may be elected for a year ending on or before date by attaching a statement to an amended_return filed not later than date see revrul_97_39 holding an election under sec_1_475_c_-1 also is deemed to be an election to waive the exemption from the application of sec_475 provided by sec_1_475_c_-1 for taxpayers with negligible sales of securities see revrul_97_39 holdings and revproc_97_43 provides procedures for a taxpayer to obtain the automatic consent of the commissioner to change its method_of_accounting to reflect the application of sec_475 as a result of making the election under sec_1_475_c_-1 revproc_97_43 became effective on date p is treated as a dealer_in_securities for purposes of sec_475 for year and for all subsequent years p regularly originates accounts_receivable which are evidences of indebtedness with customers in the ordinary course of its business although p fits within the customer paper and negligible sales exemptions from dealer status it has complied with the requirements in sec_1 c - b i necessary to waive those exemptions further p has substantially complied with the automatic consent procedures in revproc_97_43 to change its method_of_accounting to the mark to market method thus p is subject_to mark to market accounting under sec_475 for year and all subsequent years sec_475 provides the general_rule that a dealer_in_securities must mark to market all of its securities sec_475 b and c provide that sec_475 does not apply to any security held for investment certain securities that are not held_for_sale and any security that is a hedge of an item that is not subject_to the mark-to-market rules further under sec_475 a security is not treated as described in sec_475 b or c unless it is clearly identified in the dealer's records as being described in such subparagraph before the close of the day on which it was acquired originated or entered into or such other time as the secretary may by regulations prescribe an exception to this same-day identification rule is contained in holding of revrul_97_39 holding of revrul_97_39 provides a special identification regime for a taxpayer that made an election out of the customer paper exemption the negligible sales exemption or both and was not treated as a dealer_in_securities under sec_1_475_c_-1t p meets both of these requirements and therefore is subject_to the special identification regime the special identification regime applies only to securities transition securities for which an identification would have been timely under the general_rule described in holding of rev_rul and only if made on or before date revrul_97_39 holding under the special identification regime a transition security was properly identified as exempt for the purposes of sec_475 or c f iii if the information that was contained in the taxpayer's books_and_records and that was entered substantially contemporaneously with the date_of_acquisition of the transition security supports a conclusion that the transition security was described by sec_475 b or c id this rule applies even if the information in the taxpayer's books_and_records does not meet the specificity that holding of revrul_97_39 generally requires for identification id holding also states that a taxpayer must by date place in its books_and_records a statement resolving ambiguities if any concerning which transition securities are properly identified under the special identification regime any information that supports treating a transition security as being described in sec_475 or c f iii must be applied consistently the information in p’s books_and_records that was entered substantially contemporaneously with the date of the acquisition of the transition securities does not support the conclusion that the transition securities were described by sec_475 b or c in fact p represents that its books_and_records at the time the transition securities were originated did not contain any statements indicating that the transition securities were either held for investment or held_for_sale to customers pursuant to holding of revrul_97_39 p resolved the ambiguity regarding whether the transition securities were properly identified under the special identification regime by placing a statement in its books_and_records specifically stating that the transition securities are not identified as exempt under sec_475 or b as either held for investment or not held_for_sale thus based on these facts p is required to mark to market the transition securities also based on the facts here p is not required to value each security on an individual basis for purposes of sec_475 neither sec_475 nor the regulations thereunder impose such a requirement however as described in the case development section below further factual development is required before we can provide conclusive advice on whether with respect to p's application of the mark- to-market method_of_accounting under sec_475 p is entitled to any of the deductions in the amount claimed issue as a general_rule any debt that becomes worthless within the taxable_year is allowed as a deduction under sec_166 further under sec_166 the secretary may allow a partially worthless_debt as a deduction in an amount not in excess of the part charged off within the taxable_year sec_166 provides that the basis for determining the amount of deduction for any bad_debt under sec_166 is its adjusted_basis as provided in sec_1011 for determining the loss from the sale_or_other_disposition of property this basis would be adjusted by deductions in prior taxable years see sec_1 b prop sec_1 a -1 f coordinates the mark to market rules with the bad_debt rules and provides that any portion of loss attributable to a bad_debt continues to be accounted for under the bad_debt provisions of the code the basis of the debt is likewise adjusted in a manner consistent with a deduction under sec_166 normally the amount of gain_or_loss recognized under sec_475 when a debt_instrument is marked to market is the difference between the adjusted_basis and fair_market_value of the debt if a debt becomes partially or wholly worthless during a taxable_year the amount of any gain_or_loss required to be taken into account under sec_475 is determined using a basis that reflects the worthlessness any gain_or_loss attributable to marking a debt to market is determined by the debt’s adjusted_basis under sec_1_1011-1 less any amounts previously charged off that did not reduce basis thus if the debt is wholly worthless its basis would be reduced to zero and no gain_or_loss would be taken into account under sec_475 instead the debt would be deductible under sec_166 the proposed_regulations apply only to tax years beginning after date and thus are not applicable to the present case however the principle espoused in the proposed_regulations should be applied to the year at issue nothing in sec_166 prevents a taxpayer from deducting a debt under sec_166 even if the debt is subject_to the mark to market method sec_166 only prevents the application of sec_166 to a debt that is evidenced by a security as defined in sec_165 sec_165 defines a security to include a bond debenture note or certificate or other evidence_of_indebtedness issued by a corporation or by a government or political_subdivision with interest_coupons or in_registered_form the explicit exclusion from sec_166 of indebtedness covered by sec_165 implies that there are no other exceptions see 857_f2d_808 d c cir mertens law of fed income_tax sec_3 thus logically sec_166 would apply to other indebtedness including the receivables involved in the present case whether or not the principle found in the proposed_regulations is applied here the same debt should not result in a bad_debt deduction under sec_166 and a loss deduction under sec_475 in the same tax_year the proposed_regulations take care of this potential double deduction through a basis_adjustment even without the regulations there is a presumption that the same amount cannot be deducted twice without definite authority under the law 292_us_62 589_f2d_1383 10th cir cert_denied 442_us_917 in the present case the adjustments to bad_debt deductions and the mark to market method for year are so close in amount it appears p may have actually deducted the same amount twice if so the adjustment for one of two duplicated amounts is all but automatic issue currently sec_166 requires that bad_debts be deducted under the specific charge off method that is where the worthlessness of each debt is specifically determined previously sec_166 also allowed taxpayers to use the reserve_method under which the taxpayer could deduct a reasonable amount added to its bad_debt_reserve in anticipation of debts that would be uncollectible sec_166 was repealed in the tax_reform_act_of_1986 p l making the reserve_method unavailable for most taxpayers including p it has been suggested that sec_475 implicitly permits taxpayers to circumvent the prohibition against reserves_for_bad_debts however that the proper application of the mark to market method may have a result that is similar to the use of the repealed reserve_method does not prevent its proper application to the receivables in question a similar situation arises under sec_448 under which an accrual- method taxpayer may not be required to accrue income earned with respect to the performance of services if based upon experience the taxpayer will not collect the income this nonaccrual-experience method like the mark to market method is treated as a method_of_accounting temp sec_1_448-2t b under the nonaccrual-experience method a taxpayer may elect the periodic system which is described in notice_88_51 1988_1_cb_535 the periodic system requires the taxpayer to establish an account representing the accounts_receivable the taxpayer estimates will not be collected at year end the account is adjusted to reflect the aggregate amount of outstanding accounts_receivable the taxpayer estimates will not be collected the adjustment is deducted from or added to the taxpayer’s income accordingly the periodic system of the nonaccrual experience_method is somewhat similar to a reserve_method for accounting for bad_debts 107_tc_116 citing notice_88_51 c b pincite this similarity does not keep the periodic system from being a proper method_of_accounting the same conclusion is necessarily drawn in regard to accounts_receivable properly subject_to the mark to market method under sec_475 issue prop sec_1 a -1 f provides that to the extent that a bad_debt has been previously charged off mark-to-mark gain is treated as a recovery as discussed above the proposed_regulations apply only to tax years beginning after date and thus are not applicable to the present case however the principle espoused in the proposed_regulations should be applied to the year at issue the recovery_of a bad_debt deducted in an earlier taxable_year is includible in gross_income except to the extent that the deduction did not reduce tax imposed sec_111 sec_1_111-1 and sec_1 f but see 173_f2d_54 7th cir cert_denied 337_us_940 holding that an earlier and arguably distinguishable wording of the tax_benefit doctrine now embodied in sec_111 did not apply to the write down of bonds to market_value the amount p receives in excess of its basis in the accounts_receivable would be ordinary_income to it the receivables would not be capital assets in the hands of p sec_1221 ase development hazards and other considerations we strongly recommend that you continue to develop the facts of this case and that you confirm the facts as set forth herein branerton_letter but that it has been suspended at the request of p we note that you have issued a in this context fair_market_value is a hypothetical sales_price between a willing seller and willing buyer neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts cf sec_20_2031-1 estate_tax_valuation rules accordingly the fair_market_value of an item is not to be determined by a forced sales_price the market for trade receivables is illiquid and quotes from factors should not necessarily be relied on those quotes may undervalue the securities if they reflect the discount that factors demand from sellers whose cash-flow problems create a compulsion to sell as discussed above however a taxpayer that originated trade receivables without placing any explicit contemporaneous statement in its books_and_records regarding its intent to hold the receivables i for sale to customers ii for investment or iii to hedge a non-mark-to-market security generally may place a statement in its books_and_records by date the statement should indicate either that the taxpayer chooses to treat all such receivables as held_for_sale even if actually held to maturity and thus as subject_to mark-to-market under sec_475 or that it chooses to identify as exempt all such receivables a taxpayer whose contemporaneous books_and_records contain explicit statements concerning its purpose in holding receivables however is bound by those statements under holding a taxpayer need not show that it had sold or held_for_sale its transition securities in order to mark them to market under holding the key to whether to mark to market transition securities is the entries in the taxpayer's books_and_records eg account name not the taxpayer's actions or business practices under holding rev_rul
